      Case 5:19-cv-02350-RGK-KK Document 1 Filed 12/06/19 Page 1 of 7 Page ID #:1

                                                                                         FILED
      Donald D. Beury,SBN 141733
 a    1780 Orange Tree Lane
      Redlands, California 90028
 3    Telephone:(619)753-3041
      Email: db.beurylaw@gmail.com
 4

 5
      Attorney for Defendant Andrew Mai

 6

 7


 s                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

iz    ROBERT SIMMERMON                                   j           CASE NO:                                    ~G

13
                    Plaintiff,
                                                         ~~xv~9-oz~~ ~
                                                         j
14


15
                                                         ~    DEFENDANT'S NOTICE OF REMOVAL
16    vs.                                                       PURSUANT TO 28 U.S.C. 1441 b
~~    rr~Ke :~-,-~~ne C~~ b~,~ ~n ~u,                              (FEDERAL QUESTION)
     -
     ~i .A~g U,,~~,g r           c~ ~c-o ~ /4            ~
~8
19   Nt~c Reath 1+nc.,rr~..d~ss~lu~d ~A1+,~,+c~ri~
     ~r~-rut;~ ,~~T~~ ~2Q~.Ik~z~ a ~
                                                                                          pAiD
20
                                                     ~-1
                                                                                      ~ — ~j2019
21   ~i .ird.i Vl,~~~        A~ A~ ~1'Luy~                                                                            i
     -tt~ GN~I~ F~t-~i a~u~t Ar+n N~~ y.~ ~-a ~ ~                                     ~;~~K, US District
                                                                                                         Court
22
     f~~ Iry ivy `~r~5~ drx-k~ ~°~4 /1v «~
     ~S 1 --f~~1~,`2~ ,e ca.c.~.c.~5 iv~,
23
                                      D~ ~h►p~.rJ~s'
24   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
25

26                  PLEASE TAKE NOTICE that Defendant Andrew Mai ("Defendant') hereby
a~ ~ removes this action from the Superior Court of the State of California, County of Riverside, Case
zs   Number: COC 1909714.

                                                        -i-

                                  Notice of Removal to United States District Court
      Case 5:19-cv-02350-RGK-KK Document 1 Filed 12/06/19 Page 2 of 7 Page ID #:2


 1                                                PLEADINGS
 a

 3         1. On August 30, 2019,Plaintifffiled an action in the Superior Court ofthe State of
 4
     California(the "Superior Court") which Plaintiff identified as a "Petition For Order To Arbitrate;
 5   Memorandum ofPoints and Authorities; Declaration of David A Grabhorn; Eachibits". Although
 6
     said "Petition" has not been served upon Defendant Andrew Mai(or any ofthe Defendants in this
     matter) Defendant is attaching as EXHIBIT A to this Notice of Removal a true and correct copy of
 8
     the first page of said Petition.
 9

io                                                   JURISDICTION
li

is         2. This action involves operative facts that fall squarely within the parameters of Civil RICO:
13   18 USC. Sections 1961 —1968 and thus is removeable under 28 U.S.C. 1441(b) because it is a civil
14
     action "arising under the Constitution, laws, or treaties ofthe United States".
15

16         3. Plaintiff is a mysterious "purchaser" who purchased a former "grow house" from
i~   Defendant("sight unseen") after it had been publicly and notoriously shut down by various public
18   agencies because it had been the site of activities related to the cultivation of marijuana. Rather th
19   inspect and investigate the premises, Plaintiff promptly made an "all cash" offer to purchase the
zo   residence via an escrow that only lasted twenty three (23)days, with the transaction closing
zi "SIGHT UNSEEN" by the Plaintiff. Specifically, the escrow opened on August 1, 2018 and the

zz   escrow closed on August 23,2018.
23

24            4. The total purchase price ofthe residence was FOUR HiJNDRED FORTY-SIX
25   THOUSAND FIVE HUNDRED DOLLARS ($446,500.00). Said purchase money proceeds were
26   wire transferred to the escrow by Plaintiff, who claimed that he resided in Oregon even though
a~   Defendant's independent investigation reveals that Plaintiff is almost a "ghost" who resides in
as   multiple locations simultaneously and is "unemployed". The purchase money proceeds were

                                                              -a-

                                        Notice of Removal to United States District Court
      Case 5:19-cv-02350-RGK-KK Document 1 Filed 12/06/19 Page 3 of 7 Page ID #:3


 1
     wired from an out-of-state source, with any and all identifying information as to its source being
 a   "blacked out with a Sharpie" by Plaintiff.
 3

 4
             5. Shortly after Escrow closed, Plaintiffimmediately sought to obtain damages from
 5
     Defendant speciously claiming that the residence contained mold and that the residence had been
 6
     inappropriately renovated by Defendants thus rendering it uninhabitable as a home for Plaintiff and
     his "family and young children." —even though Plaintiff purchased the residence "sight unseen"
 s   expeditiously with "all cash" and ostensibly for his "family and young children" despite being
 9
     "unemployed".
io

ii          6. Plaintiffthen retained legal counsel to seek damages from Defendants and sought to
is   establish arbitration proceedings even though Plaintiff never filed a Complaint in Riverside Superi~
13
     Court and NEVER SERVED IT but rather merely sought an Order Compelling Arbitration EVEN
14
     THOUGH THE RESIDENCE IS MORE VALUABLE NOW THAN WHEN THE ESCROW
is   CLOSED.
16

17
           7. Sensing that all ofthe foregoing did not make sense, Defendant engaged in an
is   independent investigation and became informed and thereon believes that the factual nucleus
19
     comprising the basis ofthe Complaint in this matter is a violation ofthe Racketeer Influenced
ao   Corrupt Organizations Act(RICO)which is a federal law designed to combat organized crime in
zi   the United States that allows civil penalties for racketeering activity performed as part ofan ongo
zz   criminal enterprise and that such activity may include money laundering and a host of other
23
     unsavory business practices.
24

25
            8. Specifically, Defendant is informed and thereon believes that the Defendants in this m~
26
     are being victimized by adrug-related criminal enterprise that engages in schemes to purchase
z~   aggressively with cash "burned out grow houses" with quick Escrows and zero inspections
as   followed up by effort to extort damages from sellers by filing aggressive litigation against sellers

                                                          -3-


                                    Notice of Removal to United States District Court
      Case 5:19-cv-02350-RGK-KK Document 1 Filed 12/06/19 Page 4 of 7 Page ID #:4


i    and their affiliates backed by false expert reports, as well as other fraudulent activities in violation
 a   ofthe RICO Act. Defendant is informed and believes, and based thereon alleges, that the Plaintiff
 3
     and his affiliates in this criminal enterprise, and each ofthem, had knowledge of,joined in the
4
     formation of, and participated in andlor aided and abetted in a scheme to defraud and extort from
 s   Defendant with each ofthe other Plaintiffs by committing the acts and omissions alleged herein, ar
6    that said acts and omissions were committed in furtherance of a conspiracy to defraud Defendant.
 7


 s      9. Plaintiff should not be entitled to benefit financially from the perpetration ofthis fraudulent
 9
     scheme and accordingly should be enjoined from reaping any further opportunities arising from his
10   fraudulent conduct.
~~

is       10. Defendant intends to file forthwith after the filing of this Notice of Removal a
13   Related Complaint for Declaratory and Injunctive Relief and Damages pursuant to Civil RICO: 18
14   USC. Sections 1961-1968 and specifically requesting that this Court issue:
15

16           A. Declaratory Judgments adjudging the actions ofthe Plaintiff and his co-conspirators,
i~               and each ofthem to be violations of Civil RICO: 18 USC. Sections 1961 —1968
is               subjecting Defendants and his co-conspirators and each ofthem to prospective
19               injunctive relief as determined according to proof and in the discretion ofthe Court;
20

ai           B. Preliminary and permanent injunctions enjoining and restraining Plaintiff, to benefit
as              financially from any further proceedings related directly or indirectly to the actions that
23               that form the basis of Defendant's RICO claim; and
24

2s           C. Preliminary and permanent injunctions enjoining and restraining Plaintiff from
26               continuing making negative and disparaging comments about Defendant to anyone
a~               involved with or related to Defendant including Defendant's family, business associates
2s               and children; and

                                                           -4-


                                     Notice of Removal to United States District Court
 Case 5:19-cv-02350-RGK-KK Document 1 Filed 12/06/19 Page 5 of 7 Page ID #:5




       D. Preliminary and permanent injunctions enjoining and restraining Plaintiff his co-

              conspirators, and each ofthem from fabricating and falsifying evidence relating to the

              actions that form the basis of Defendant's RICO claim; and



       E. Special Damages as well as Punitive and Exemplary Damages and Attorney's Fees and

              Costs.
                                                   VENUE



        11.     The United States District Court for the Central District of California is the district

and division in which the Defendant resides, and thus this Court is the proper venue for the action.



                       NOTICE TO STATE COURT AND ADVERSE PARTY



      12. Defendant is filing written notice ofthis removal with the clerk ofthe state court in

which the action is currently pending pursuant to 28 U.S.C. 1446(d). Copies of notice to adverse

party ofremoval are being served upon Plaintiff's counsel pursuant to 28 U.S.C. 1446(d).



      WHEREFORE,Defendant hereby removes to this Court from the Superior Court for the

State of California in the County of Riverside.. Defendant prays for such other and further reliefto

which Defendant may be entitled, both at law and equity, both general and special.


                                                   Respectfully Submitted,

                                                   THE BEURY LAW FIRM



Dated: December 5, 2019
                                                   Donald D. Beury
                                                   Attorney for Defendant


                                                      -5-


                                Notice of Removal to United States District Court
Case 5:19-cv-02350-RGK-KK Document 1 Filed 12/06/19 Page 6 of 7 Page ID #:6




                           EXHIBIT A

                                           -6-


                     Notice of Removal to United States District Court
Case 5:19-cv-02350-RGK-KK Document 1 Filed 12/06/19 Page 7 of 7 Page ID #:7
                                                                                i




              1      MARY E. GRAM,SBN 168972
                    DAVID A. GRABHORN,SBN 170
          2         MESSINA & HANKIN LLP           602
                    24910 Las Brisas Rd., Ste. 102
          3         Murrieta, CA 925b2
                                                                                             ~adCC~D
                                                                                       SUPERIOR CAURT
                                                                                           counnv aF Of~CAUFORNIA
                                                                                                    ~veRSIDE                       ~
                    mgr~MessinaHankinLaw.eom
                    Telephone No.:(95l)894-7332                                              A UG 34 201 __           ~~~ ~ , ~
          5         Fax No.:(951)346-3334                                                                                     ',
                                                                                             J. filar gal
          6         Attorneys for:
                    Plaintiff ROBERT SIMMERMO
                                              N
          7

       8
                                        SUPERIOR COURT OF THE ST                                                       ~~
                                                                            ATE OF CALIFORNIA
       9 I
                                               RIVERSIDE HISTORIC COUR
                                                                                    THOUSE
      10 I~
                                                        COUNTY OF RIVERSIDE
                   ROBERT SIMMERMON,an ind
                                                        ividual,
     12
              i
                                           Plaintiff,                               COC 1909714
     13            vs.

     14            CHUCK MAI,individually and as
                                                   Truste
                        the Chuck Mai and Ann Nguyen e of PETITION FOR ORDER TO
   15                   AB Living Trust dated 10/4/10, Mai   ARBITRATE; MEMORANDUM
                                                                                                4F
                   ANN NGUYEN MAI,individually               PO INTS AND AUTHORITIES;
          i                                         and
   16                   Trustee ofthe Chuck Mai and Anas     DECLARATIQN OF DAVID
                                                                                             A.
                        Nguyen Mai AB Living Trust dat  n    GR ABHORN;EXHIBITS
                        1014/10,                        ed
  17
      i           ANDREW MAI,an individual,
  ]8 ~            MAI REALTY,INC., a dissolved
                                                 California
                       corporation;
  19              REDTREE REALTY,INC. a Cal
                                                ifornia
                       corporation and,
 20               DOES 1 through 25, inclusive,
                                                            (Filed concurrently with Natice and
 21 '~                        Defendants.                   [ProposedJORDER.)
 22 ~',
 23
24
25
26                       Pursuant to California Code of Civ
                                                             il Procedure § 1281.2, Plaintiff Rob
                                                                                                 ert Simmermon
27            respectfully petitions for an order
                                                  dir   ecting the named defendants to arb
                                                                                          itrate the dispute in the
28        matter referenced above,

                                              PETITION FOR ORDER
                                                                 TO ARB       ITRATE
          SIMMERAfON V. MAI, et a!                                 - 1-
                                                                                               CASE NO.:
